Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-10, and 21-25 are currently pending.  Claims 2 and 11-20 are presently canceled and Claims 21-25 are newly added.

Claim Objections
Claim 21 is objected to because of the following informalities: Claim 21 recites “the computer implemented of claim 1” – this appears to be a typographical error, and, in the interest of compact prosecution, Examiner will interpret this as reciting “the computer implemented method of claim 1.”  Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see Remarks, filed June 13, 2022, with respect to the rejections of Claims 1, 3-10, and 21-25 under 35 U.S.C. 101 have been fully considered but are not persuasive.  
Applicant first alleges that the present invention is patent eligible because it is not properly characterized as being directed towards the abstract idea of organizing human activities, specifically because the present claims do not recite personal behavior or relationships or interactions between people, e.g. see pgs. 7-8 or Remarks – Examiner disagrees.
Examiner notes that the sub-groupings of a certain method of organizing human activities encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping, e.g. see MPEP 2106.04(a)(2)(II).
Applicant further alleges that the present invention is patent eligible because it integrates the alleged abstract idea into a practical application, specifically because it does not seek to tie up the entire concept of the allege abstract idea, e.g. see pgs. 8-10 of Remarks – Examiner disagrees.
Regarding preemption, Examiner notes that the absence of complete preemption does not guarantee that a claim will be eligible, and further notes that preemption is not a stand-alone test for patentability, but rather is inherent in the two-part Alice/Mayo framework, e.g. see MPEP 2106.04(I).  As shown below, Examiner has provided evidence demonstrating that the present invention is directed towards at least one court-identified abstract idea that is not integrated into a practical application, and further that the additional elements of the present invention (i.e. any elements not identified as part of the abstract idea) do not represent significantly more than the abstract idea, and hence has addressed any concerns arising from preemption.
Furthermore, Examiner also notes that Applicant has not provided any specific technical improvements.  For example, Applicant does not cite any language from the present Specification demonstrating a nexus between the claimed features of the present invention and an improvement to the functioning of a computer, applying or using the abstract idea to effect a particular treatment for a disease or medical condition, implementing the abstract idea with or using the abstract idea in conjunction with a particular machine that is integrated into the claim, effecting a transformation or reduction of a particular article to a different state or thing, and/or applying or using the abstract idea in some other meaningful way beyond generally linking the abstract idea to a particular technological environment, e.g. see MPEP 2106.04(d)(I).
For the aforementioned reasons, Claims 1, 3-10, and 21-25 are rejected under 35 U.S.C. 101.

Applicant’s arguments, see Remarks, filed June 13, 2022, with respect to the rejections of Claims 1, 3-10, and 21-25 under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 1, Claim 1 recites “wherein the specific medications, dosages, and time intervals are user-agnostic.”  This feature is not recited in the present Specification and hence is deemed new matter.  In the interest of compact prosecution, Examiner will interpret this limitation as reciting “default” and/or “preconfigured” data, in accordance with paragraphs [0073] and [0130]-[0131] of the present Specification.  Appropriate correction is required.

Dependent Claims 3-10 and 21-25 are also rejected under 35 U.S.C. 112(a) due to their dependence from independent Claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, Claim 4 recites “the illness.”  There is insufficient antecedent for this limitation in the claim, as Claim 1 no longer recites “an illness.”  In the interest of compact prosecution, Examiner will interpret this as “a cold” to mirror the current language of Claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10, and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1
Claims 1, 3-10, and 21-25 are within the four statutory categories.  Claims 1, 3-10, and 21-25 are drawn to a method for tracking user medication compliance, which is within the four statutory categories (i.e. process).   

Prong 1 of Step 2A
Claim 1 recites:  A computer-implemented method comprising:
based on a user launching a mobile application on a user device, the mobile application having an advisory process, preconfigured as part of the mobile application, to assist the user in treating cold symptoms, receiving, via a user interface of the user device, a user-provided input indicating that the advisory process is to commence, wherein the preconfigured advisory process is preconfigured with specific medications, dosages of the specific medications, and time intervals at which the user is to take the specific medications to treat cold symptoms, wherein specific medications, dosages, and time intervals are user-agnostic and preset with the mobile application; 
based on the user providing the input to indicate that the advisory process is to commence, commencing the advisory process, the advisory process providing to the user a plurality of electronic reminders to take the specific medications, the plurality of electronic reminders being provided according to the preconfigured time intervals, and each reminder of the electronic reminders indicating that the user is to take a respective one or more medications, of the specific medications with which the advisory process is preconfigured, at a respective dosage, with which the advisory process is preconfigured, for each of the one or more medications; and 
tracking one or more acknowledgments, received from the user, that the user has taken dosages of the specific medications indicated by one or more of the plurality of electronic reminders.
The limitations of receiving the user symptom input, providing the user with reminders to take medications to treat the user symptoms, and tracking user acknowledgements that the user has taken the medications to treat the user symptoms, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions – in this case providing the user with reminders and tracking the user’s behavior in following the reminders’ instructions to take the medication is reasonably characterized as following rules or instructions), e.g. see MPEP 2106.04(a)(2).  Any limitations not identified above as part of the abstract idea are deemed “additional elements,” and will be discussed in further detail below.
Dependent Claims 3-10 and 21-25 include other limitations, for example Claim 3 recites the timing of the reminders, Claim 4 recites further issuing a prompt instructing the user to indicate any additional symptoms, Claim 5 recites receiving an indication from the user specifying what types of medications the user wishes to receive reminders about, Claim 6 recites automatically dismissing the reminder after no acknowledgement has been provided after an amount of time and instructing the user to skip a dose of medication, Claim 7 recites instructing the user to resume taking the medication at the next scheduled time, Claim 8 recites instructing the user to take at least four types of medication, Claims 9 and 23-24 recite particular types of medications, and Claim 10 recites recording the user inputs and acknowledgments as part of a user record and providing the user record to share, Claim 21 recites a specific timeframe for the advisory process, Claim 22 recites types of user inputs, and Claim 25 recites providing additional advice and medication information to the patient, but these only serve to further narrow the abstract idea, and a claim may not preempt abstract ideas, even if the judicial exception is narrow, e.g. see MPEP 2106.04.  Hence dependent Claims 3-10 are nonetheless directed towards fundamentally the same abstract idea as independent Claim 1.

Prong 2 of Step 2A
Claims 1, 3-10, and 21-25 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of various types of computer hardware, including general purpose computers, to execute the claimed method, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [00137]-[00148] of the present Specification, see MPEP 2106.05(f); and/or
generally link the abstract idea to a particular technological environment or field of use – for example, the claim language defining the particular types of data (i.e. symptom, medication, reminder, and acknowledgement data), which amounts to limiting the abstract idea to the field of healthcare, see MPEP 2106.05(h).
Additionally, dependent Claims 3-10 include other limitations, but as shown above, these limitations do not include any additional elements beyond those already recited in independent Claim 1, and hence also do not integrate the aforementioned abstract idea into a practical application.

Step 2B
Claims 1, 3-10, and 21-25 do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent Claims 3-10 and 21-25 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as shown above, the aforementioned dependent claims do not recite any additional elements not already recited in independent Claims 1, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1, 3-10, and 21-25 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 8, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Abdulhay (Pub. No. US 2003/0222090) in view of Robertson (Pub. No. US 2013/0117696), further in view of Silwa (Pub. No. US 2008/0213904).

Regarding Claim 1, Abdulhay discloses the following:  A computer-implemented method comprising:
receiving, via a user interface of the user device, a user-provided input indicating that the advisory process is to commence (The system includes a display of various prompts to initiate the process of providing instructions (i.e. advice) to a user regarding medications, e.g. see Figs. 14(a)-(c).), wherein the preconfigured advisory process is preconfigured with specific medications, dosages of the specific medications, and time intervals at which the user is to take the specific medications, wherein specific medications, dosages, and time intervals are user-agnostic and preset with the mobile application (The system includes standard dosage programs (i.e. dosages) and schedules (i.e. time intervals) supplied by pharmaceutical manufacturer of medications that do not need to be programmed by the user (i.e. the system is preconfigured/preset and user-agnostic), e.g. see paragraphs [0050]-[0051].); 
based on the user providing the input to indicate that the advisory process is to commence, commencing the advisory process, the advisory process providing to the user a plurality of electronic reminders to take the specific medications, the plurality of electronic reminders being provided according to the preconfigured time intervals, and each reminder of the electronic reminders indicating that the user is to take a respective one or more medications, of the specific medications with which the advisory process is preconfigured, at a respective dosage, with which the advisory process is preconfigured, for each of the one or more medications (The system includes a preset reminder schedule that prompts a user at a preset time (i.e. a preconfigured time interval) for dispensing a dose of medication, e.g. see paragraphs [0050]-0051], [0056], and [0065].); and 
tracking one or more acknowledgments, received from the user, that the user has taken dosages of the specific medications indicated by one or more of the plurality of electronic reminders (The system receives an input from a user, for example a switch on a keyboard, which silences the reminder for the user to take the medication dosage, e.g. see paragraphs [0057]-[0058], and includes the storing of an audit trail that records medications and dispensing operations, e.g. see paragraph [0063].).
But Abdulhay does not teach the following:
(A)	wherein receiving the user-provided input is based on a user launching a mobile application on a user device, the mobile application having an advisory process, preconfigured as part of the mobile application; 
(B)	wherein the advisory process is to assist the user in treating cold symptoms, and wherein the specific medications are to treat cold symptoms.
(A)	Robertson teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to track medication adherence, e.g. see Abstract, wherein the adherence tracking functions of the system are initiated by user-input into a mobile device, such as a smartphone, to install and launch the appropriate applications for executing the tracking, e.g. see paragraphs [0091]-[0092].
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of healthcare to modify Abdulhay to incorporate initiating the adherence tracking via user input on a mobile device as taught by Robertson in order to help the patient manage his or her daily life, provide earlier detection of negative trends, easier communication with physicians, and decreased isolation via an enhanced sense of connectedness, e.g. see Robertson paragraph [0070], and because Abdulhay already recites providing reminders via an interface with a phone, e.g. see Abdulhay paragraphs [0060] and [0064].
(B)	Examiner initially notes that the aforementioned limitations pertaining to cold symptoms are interpreted as intended use and should not be afforded patentable weight because they do not alter the claimed functions, e.g. see MPEP 2103(I)(C) – that is, the aforementioned steps of the method would operate exactly the same regardless of what type of medications the data pertained to.  However, in the interest of compact prosecution, Examiner has nonetheless provided the following prior art reference to teach these features.
Silwa teaches that it was old and well known in the art of healthcare, at the effective filing date, to track medication compliance, e.g. see paragraph [0002], wherein the medications being tracked include medications for the common cold, e.g. see Claims 19-20, to improve the effectiveness of pharmacologic therapies and the management of many conditions.
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of healthcare to modify the combination of Abdulhay and Robertson to include assisting a user in treating cold symptoms by tracking medications for the common cold as taught by Silwa in order to improve the effectiveness of pharmacologic therapies and the management of many conditions, e.g. see Silwa paragraph [0009].

Regarding Claim 3, the combination of Abdulhay, Robertson, and Silwa teaches the limitations of Claim 1, and Abdulhay further teaches the following:
The computer-implemented method of claim 1, wherein the time intervals with which the advisory process is preconfigured align with intended dose times that the user is to take the5768.001P1Page 43 of 47 specific medications (The programmed instructions prompt the user at a preset time for dispensing a dose (i.e. an intended dose time that the user is to take the specific medications), e.g. see Abdulhay paragraphs [0050]-[0051].).

Regarding Claim 8, the combination of Abdulhay, Robertson, and Silwa teaches the limitations of Claim 1, and Abdulhay further teaches the following:
The computer-implemented method of claim 1, wherein the specific medications, of the preconfigured advisory process, include at least four specific medications (The system may include at least four medications, e.g. see Abdulhay paragraphs [0042] and [0054].).

Regarding Claim 25, the combination of Abdulhay, Robertson, and Silwa teaches the limitations of Claim 1, and Abdulhay and Silwa further teach the following: 
The computer-implemented method of claim 1, further comprising providing periodic care reminders comprising useful tips when enduring cold symptoms and information about the specific medications (The system further provides the user with specific advice (i.e. useful tips) regarding medications, according to a schedule (i.e. periodically), e.g. see Abdulhay paragraph [0059].  Furthermore, the medications may be medications used to treat the common cold, e.g. see Silwa Claims 19-20.  It would have been obvious to one ordinarily skilled in the art to modify the combination of Abdulhay and Robertson to include medications for the common cold as taught by Silwa in order to improve the effectiveness of pharmacologic therapies and the management of many conditions, e.g. see Silwa paragraph [0009].).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abdulhay, Robertson, and Silwa in view of Johnson (Pub. No. US 2012/0101847).

Regarding Claim 4, the combination of Abdulhay, Robertson, and Silwa teaches the limitations of Claim 1, but does not teach the following:
(A)	The computer-implemented method of claim 1, further comprising periodically issuing, during the advisory process, a prompt asking for symptom updates, the prompt instructing the user is to indicate any symptoms of the illness that the user is still exhibiting.
(A)	Johnson teaches that it was old and well known in the art of healthcare, at the effective filing date, for a medication adherence system to include a track and treat tool that prompts a user to input symptom information on a regular basis, for example indicating whether the user’s symptoms are feeling worse, neutral, or better, e.g. see paragraph [0184], to keep up with changes in a patient’s life and ensure that the patient record is properly recorded.
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of healthcare to modify the combination of Abdulhay, Robertson, and Silwa to include updating patient symptoms as taught by Johnson in order to keep up with changes in a patient’s life and ensure that the patient record is properly recorded, e.g. see Johnson paragraphs [0002] and [0008].

Regarding Claim 10, the combination of Abdulhay, Robertson, and Silwa teaches the limitations of Claim 1, and Abdulhay further teaches the following: The computer-implemented method of claim 1, wherein the method further comprises:
recording, as a user record, and the one or more acknowledgments to indicate a dose history (The system generates reminders to take medications, wherein the reminders may be dismissed (i.e. acknowledged) by the user, e.g. see paragraphs [0050]-[0051] and [0057], and further provides an audit trail (i.e. a user record) that includes the medications involved, the notifications issued, and the times of dispensing, e.g. see Abdulhay paragraph [0063] – that is, the audit trail tracks notifications and acknowledgements in the form of dispenses of the medication.).
But the combination of Abdulhay, Robertson, and Silwa does not teach the following:
(A)	further recording, as the user record, symptoms that the user is continuing to experience during a time during which the advisory process is being followed;
(B)	providing, based on the recording, the user record to the user, the user record being accessible by the user to share with one or more individuals.
(A)-(B)	Johnson teaches that it was old and well known in the art of healthcare, at the effective filing date, for a medication adherence system to enable users to input symptoms, including symptoms that are ongoing, by prompting the user for input on a regular basis, e.g. see paragraphs [0150] and [0184], to keep up with changes in a patient’s life and ensure that the patient record is properly recorded.  Furthermore, the system enables the sharing of the patient record with other authorized individuals, e.g. see paragraphs [0156] and [0203], and [0216].
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of healthcare to modify the combination of Abdulhay, Robertson, and Silwa to include updating patient symptoms and enable sharing of the user record as taught by Johnson in order to keep up with changes in a patient’s life and ensure that the patient record is properly recorded and shared in a secure manner, e.g. see Johnson paragraphs [0002], [0004], and [0008].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abdulhay, Robertson, and Silwa in view of Madjd (Pub. No. US 2015/0269348).
Regarding Claim 5, the combination of Abdulhay, Robertson, and Silwa teaches the limitations of Claim 1, but does not teach the following:
(A)	The computer-implemented method of claim 1, further comprising receiving from the user a selection that indicates for which of the respective one or more specific medications, of the plurality of specific medications, the user would like to receive the plurality of electronic reminders.
(A)	Madjd teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to enable a user to specify whether a reminder for a particular medication should be turned on or off (i.e. a user selection indicating which medications for which the user would like to receive reminders), e.g. see paragraph [0116], Fig. 4D, to enable the customization of an action plan to meet the needs of specific patients.
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of healthcare to modify the combination of Abdulhay, Robertson, and Silwa to incorporate enabling a user to turn reminders for specific medications on and off as taught by Medjd in order to enable the customization of an action plan to meet the needs of specific patients, e.g. see Medjd paragraph [0078].

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abdulhay, Robertson, and Silwa in view of Somers (Pub. No. US 2003/0020599), further in view of Hogg (Pub. No. US 2017/0140125).

Regarding Claim 6, the combination of Abdulhay, Robertson, and Silwa teaches the limitations of Claim 1, but does not teach the following:
(A)	The computer-implemented method of claim 1, wherein the preconfigured advisory process includes a timeout for automatically dismissing a reminder of the plurality of electronic reminders provided to the user, the dismissing being based on determining that no acknowledgment that the user has taken a dose of medication corresponding to the reminder has been received from the user, 
(B)	wherein the automatically dismissing issues an instruction to the user to skip that dose of medication corresponding to the reminder.
(A)	Somers teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a function of generating an alarm (i.e. a reminder) to issue to a user, wherein the alarm includes a timeout timer that terminates the alarm after a predetermined period of time after it detects no acknowledgment of the alarm from the user, e.g. see paragraphs [0052]-[0054], Fig. 4, to provide reminders to the user according to generally recommended medication practices. 
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of healthcare to modify the combination of Abdulhay, Robertson, and Silwa to incorporate a reminder timeout function based on time as taught by Somers in order to provide reminders to the user according to generally recommended medication practices, e.g. see Somers paragraph [0055].
(B)	Hogg teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a function of instructing a user to skip a particular dose of medication based on the user’s previous dosing behavior, e.g. see paragraphs [0093]-[0095], [0108], and [0111], to encourage better adherence behavior. 
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of healthcare to modify the combination of Abdulhay, Robertson, Silwa, and Somers to incorporate explicitly instructing the user to skip a dose of medication as taught by Hogg in order to encourage better adherence behavior, e.g. see Hogg paragraph [0008].

Regarding Claim 7, the combination of Abdulhay, Robertson, Silwa, Somers, and Hogg teaches the limitations of Claim 6, and Somers and Hogg further teach the following:
The computer-implemented method of claim 6, wherein the issued instruction indicates to the user to resume taking the respective one or more specific medications at a next-scheduled dose time (The system determines that a user should skip the current interval of taking a medication and further determines that the patient should resume taking the medication at the next recommended opportunity, e.g. see Somers paragraph [0055].  Furthermore, although Somers does not explicitly teach providing a specific instruction to the user indicative of the results of these determinations, Hogg teaches providing explicit instructions to a user based on system determined user behavior, e.g. see Hogg paragraphs [0093]-[0095], [0108], and [0111].  It would have been obvious to modify the combination of Abdulhay, Robertson, and Silwa to incorporate the system determining that a user should skip and resume a dose as taught by Somers in order to provide reminders to the user according to generally recommended medication practices, e.g. see Somers paragraph [0055], and it would have been obvious to modify the combination of the combination of Abdulhay, Robertson, Silwa, and Somers to incorporate the explicit patient instructions provided in the reminders as taught by Hogg in order to encourage better adherence behavior, e.g. see Hogg paragraph [0008].). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abdulhay, Robertson, and Silwa in view of Johnson, further in view of Shane (Pub. No. US 2003/0222045).
Regarding Claim 9, the combination of Abdulhay, Robertson, and Silwa teaches the limitations of Claim 1, but does not teach the following:
(A)	The computer-implemented method of claim 1, wherein the specific medications of the preconfigured advisory process comprise an antihistamine, a decongestant, and a pain reliever;
(B)	wherein the specific medications further comprise a homeopathic medication.
(A)	Johnson teaches that it was old and well known in the art of healthcare, at the effective filing date, for a medication adherence tracking system to include a variety of types of medication, for example Claritin (i.e. an antihistamine), Sudafed (i.e. a decongestant), and Advil (i.e. a pain reliever), e.g. see paragraphs [0167] and [0177], Figs. 10F and 15E, to make the system more flexible.
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of healthcare to modify the combination of Abdulhay, Robertson, and Silwa to include the various types of medication as taught by Johnson in order to make the system more flexible, e.g. see Johnson paragraph [0008].
(B)	Shane teaches that it was old and well known in the art of healthcare, at the effective filing date, for a medication reminder system to include a variety of types of substances such as medication, vitamins, dietary supplements and homeopathic medicines, e.g. see paragraph [0002], to aid a patient in accurately tracking multiple medications that may have different dose frequencies.
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of healthcare to modify the combination of Abdulhay, Robertson, Silwa, and Johnson to include the various types of medication including homeopathic medicine as taught by Shane in order to aid a patient in accurately tracking multiple medications that may have different dose frequencies, e.g. see Johnson paragraphs [0002]-[0004].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abdulhay, Robertson, and Silwa in view of Bockelman (Pub. No. US 2014/0330572).
Regarding Claim 21, the combination of Abdulhay, Robertson, and Silwa teaches the limitations of Claim 1, but does not teach the following: The computer-implemented of claim 1,
(A)	wherein the preconfigured advisory process is preconfigured to last a duration of time spanning multiple days, wherein a first dose schedule of a first specific medication of the specific medications, the first dose schedule set based on the preconfigured advisory process, terminates one or more days prior to a 5768.001A-4-second dose schedule of a second specific medication of the specific medications, the second dose schedule set based on the preconfigured advisory process.
(A)	Bockelman teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to specify a treatment period including days, weeks, or months, e.g. see paragraph [0043], and to further include a washout period spanning days or weeks before starting a next treatment, e.g. see paragraph [0046], to let the effects of the first treatment wear off before starting the next treatment.
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of healthcare to modify the combination of Abdulhay, Robertson, and Silwa to incorporate specifying a one or more day washout period as taught by Bockelman in order to let the effects of the first treatment wear off before starting the next treatment, e.g. see Bockelman paragraph [0046].

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abdulhay, Robertson, Silwa, and Bockelman in view of Goetz (Patent No. US 6,421,652).
Regarding Claim 22, the combination of Abdulhay, Robertson, Silwa, and Bockelman teaches the limitations of Claim 21, but does not teach the following: 
(A)	The computer-implemented method of claim 21, wherein the method further comprises obtaining from the user an indication of a wake time, and basing timing of at least some of the plurality of electronic reminders on the indicated wake time and the time intervals with which the advisory process is preconfigured.
(A)	Goetz teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to receive a patient schedule including wake time, e.g. see col. 14, lines 17-19, wherein the dosage schedule is relative to the patient schedule and wherein the dosage schedule includes alarms to take the medication based on the patient’s waking period, e.g. see col. 7, line 59 through col. 8, line 49, and col. 14, lines 1-27, Fig. 5, to optimize the dosing schedule in accordance with the patient’s general activity patterns.
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of healthcare to modify the combination of Abdulhay, Robertson, Silwa, and Bockelman to incorporate the patient’s wake time into the reminder scheduling as taught by Goetz in order to optimize the dosing schedule in accordance with the patient’s general activity patterns, e.g. see Goetz col. 10, lines 32-47.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abdulhay, Robertson, and Silwa in view of Cherikuri (Pub. No. US 2010/0010101).
Regarding Claim 23, the combination of Abdulhay, Robertson, and Silwa teaches the limitations of Claim 1, and Robertson further teaches the following: 
The computer-implemented method of claim 1, wherein the specific medications of the preconfigured advisory process are each over-the-counter medications (The system may include over the counter medications, e.g. see Robertson paragraphs [0065] and [0233].  It would have been obvious to modify the combination of Abdulhay and Silwa to incorporate the over-the-counter medications as taught by Robertson in order to increase the flexibility of the system, as the system of Abdulhay already teaches handling multiple types of medications, e.g. see Abdulhay paragraph [0054].).
But the combination of Abdulhay, Robertson, and Silwa does not teach the following:
(A)	wherein the over-the-counter medications further comprise: lozenges comprising zinc, chlorpheniramine maleate, phenylephrine HCl, and naproxen sodium.
(A)	Cherikuri teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include medication in a meltable composition (i.e. lozenge) form, e.g. see paragraphs [0043]-[0046], wherein the medication may include zinc, chlorpheniramine maleate, phenylephrine HCl, and naproxen sodium, e.g. see paragraphs [0115] and [0202].
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of healthcare to modify the combination of Abdulhay, Robertson, and Silwa to include enabling the handling of various medications in lozenge form as taught by Cherikuri in order to aid in drug compliance, e.g. see Cherikuri paragraph [0046].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Abdulhay, Robertson, Silwa, and Cherikuri in view of Caglar (“HPLC Method Development and Validation: Simultaneous Determination of Active Ingredients in Cough and Cold Pharmaceuticals,” International Journal of Pharmacy and Pharmaceutical Sciences, Vol. 6, Issue 10, 2014), further in view of DeArmond (“Safety Profile of Over-the-Counter Naproxen Sodium,” Clinical Therapeutics Vol. 17, No. 4, 1995).
Regarding Claim 24, the combination of Abdulhay, Robertson, Silwa, and Cherikuri teaches the limitations of Claim 23, but does not teach the following: 
(A)	The computer-implemented method of claim 23, wherein the dosages comprise 4 milligrams (mg) of Chlorpheniramine Maleate, 10 mg of Phenylephrine HCl, 
(B)	wherein the dosages further comprise 220 mg of naproxen sodium.
(A)	Caglar teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include medication various dosages, including 4 mg of chlorpheniramine maleate and 10 mg of phenylephrine HCL, e.g. see “Reagents and Chemicals” section, pg. 422.
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of healthcare to modify the combination of Abdulhay, Robertson, Silwa, and Cherikuri to include the medications in the aforementioned dosages as taught by Caglar because these represent commercially available dosages and are therefore conveniently available, e.g. see Caglar “Reagents and Chemicals” section, pg. 422.
(B)	DeArmond teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include naproxen sodium at the over-the-counter dosage of 220 mg, e.g. see “Introduction” section, pgs. 587-588.
Therefore, at the effective filing date, it would have been obvious to one ordinarily skilled in the art of healthcare to modify the combination of Abdulhay, Robertson, Silwa, Cherikuri, and Caglar to include the 220 mg doses of naproxen sodium as taught by DeArmond because this represents a commercially available dosage and is therefore conveniently available, e.g. see DeArmond “Introduction” section, pgs. 587-588.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686